Citation Nr: 0214065	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the unusual medical expenses deduction for 1998 was 
calculated correctly in the computation of the amount of the 
veteran's nonservice-connected disability pension award.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of January and March 1999 adjudicative actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  A notice of disagreement was received in 
August 1999, a statement of the case was issued in October 
1999, and a substantive appeal was received in January 2000.  
In his substantive appeal, the veteran requested a Travel 
Board hearing.  In October 2000, the veteran was provided 
with a RO hearing.  In July 2001, the veteran reported that 
his request for a hearing had been satisfied and he no longer 
wanted a Board hearing. 


FINDING OF FACT

The unusual medical expenses deduction for 1998 was 
calculated correctly.


CONCLUSION OF LAW

Entitlement to additional reimbursement for unusual medical 
expense deductions for the year 1998 is not warranted.  
38 U.S.C.A. §§ 1521, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.271, 3.272 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
improved pension eligibility verification reports for 1998 
and 1999, medical expense reports for 1998 and 1999, and a 
Social Security Benefit Statement for 1998.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Furthermore, in 
July 2001 and August 2001 letters, the RO informed the 
veteran of the enactment of the VCAA and explained the duty 
to assist.  In light of the issue under appeal and the 
circumstances of this case, the Board concludes that 
substantial compliance with the assistance provisions of the 
VCAA have been met and no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the discussions in the statement of the case and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The record reflects that the veteran in this action has been 
in receipt of disability pension benefits since September 
1989.  In the present action, the veteran disputes the amount 
by which his pension award was adjusted based on unusual 
medical expenses for 1998.  The veteran contends that he is 
owed $176.00 in additional unusual medical expenses for the 
year 1998.  

Improved pension benefits are payable to a veteran of a 
period of war who meets the disability and non-disability 
eligibility requirements.  The maximum annual pension rate is 
reduced by the amount of countable income received by the 
veteran.  In determining countable income, all payments of 
any kind and from any source shall be included, unless 
specifically excluded under the provisions of 38 C.F.R. 
§ 3.272.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.271.  

The amount paid for unreimbursed medical expenses are 
excluded from countable income within the 12-month 
annualization period in which they are paid, regardless of 
when they were incurred.  An estimate based on clear and 
reasonable expectation that unusual medical expenditures will 
be realized may be accepted for the purpose of authorizing 
prospective payments of benefits, subject to the necessary 
adjustment in the award upon receipt of an amended estimate, 
or after the end of the 12 month annualization period upon 
receipt of an eligibility verification report.  Unreimbursed 
medical expenses will be excluded if they are for the veteran 
or a dependent if the individual for whom they are paid is a 
member of the veteran's household.  Only the amount of 
unreimbursed medical expenses that exceeds five percent of 
the applicable maximum annual pension rate in effect in the 
12 month annualization period in which they are paid are 
excluded.  See 38 C.F.R. § 3.272(b).  

The evidence demonstrates that the veteran's pension rate for 
1998 was initially set at $163.00 per month based on 
anticipated annual countable income of $6700, including 
$555.80 per month from the Social Security Administration and 
$31.00 in interest.  See 38 U.S.C.A. § 1521 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.23.  

In March 1999, the RO amended the veteran's disability 
pension rate based upon a review of his February 1999 
Eligibility Verification Report.  Based upon that report, the 
RO amended the veteran's award to pay a monthly rate of 
$262.00 effective from December 1, 1997, a monthly rate of 
$289.00 from February 1, 1998, a monthly rate of $291.00 from 
December 1, 1998, and a monthly rate of $153.00 from January 
1, 1999.  This adjustment resulted in an overpayment to the 
veteran.  

In February 1999, the veteran also reported total medical 
expenses of $2089.82.  This amount was reduced by $433.00, 
which is 5 percent of the maximum pension rate in effect at 
that time (which was $8665.00) as required by the applicable 
law and regulations.  This resulted in an unusual medical 
expenses deduction of $1656.00.

As previously noted, the veteran's monthly rate was increased 
to $291.00 on December 1, 1998 because of an increase in the 
Social Security Administration rate on that date to $575.50 
per month and because of an increase in the maximum pension 
rate as of that date to $8778.00.  This resulted in an 
adjustment to the unusual medical expenses deduction to 
$1651.00.  

The record further demonstrates that the veteran's award of 
$1475.00 for unusual medical expenses was reached because the 
current regulations and procedures resulted in only 11 months 
of adjusted benefits from the unusual medical expenses 
deduction, not the entire 12 months in the Eligibility 
Verification reporting period.  Additionally, the veteran's 
Social Security Administration payments were greater than 
that initially shown on his pension award calculations and 
were adjusted retroactively and in stages.  One adjustment 
was made retroactive to December 1, 1998 and another was made 
retroactive to December 1, 1997.  As previously noted, these 
adjustments resulted in an overpayment to the veteran.  Thus, 
the resulting adjustment check for $1475.00 reflected not 
only unusual medical expenses for the year 1998, but also 
adjustments for previous overpayments made to the veteran as 
a result of the Social Security Administration rate increases 
that were applied retroactively to December 1, 1997.  

Accordingly, following a full and thorough review of the 
record, the Board finds that the unusual medical expense 
deduction for 1998 was calculated correctly.


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

